           Case 1:19-cv-01512-ELR Document 60 Filed 10/25/19 Page 1 of 9




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


AMANDA DUREN,                              *

                                           *

                                           *
              Plaintiff,
                                           *
                                           *         L19-CV-01512-ELR
      V.

                                           *

INTERNATIONAL FOLLIES, ENTC.               *

(Vb/a CHEETAH and                          *

JACK BRAGLIA,                              *

                                           *
                                           *
              Defendants.
                                           *




                                     0 RDER


      Presently before the Court are two separate Consolidated/Joint Discovery


Statements. [Docs. 52, 56]. The Court's mlings are set out below.


   I. Background


      On April 4, 2019, Plaintiff Amanda Duren filed this case against Defendants

International Follies, Inc. d/b/a Cheetah and Jack Braglia for alleged violations of the

Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201, et seq. Compl. ^ 1-7 [Doc.

1]. Plaintiffs Complaint alleges that Defendants violated the FLSA by failing to pay

minimum wage, failing to pay overtime wages, and by requiring Plaintiff to

participate in an unlawful tip pool. Id. Defendants' Answer denies any wrongdoing,
         Case 1:19-cv-01512-ELR Document 60 Filed 10/25/19 Page 2 of 9




but their eleventh affirmative defense also stresses that any actions taken by

Defendants were in good faith. Answer at 3 [Doc. 6]. Defendants emphasize that

they had reasonable grounds for believing their actions with regard to Plaintiffs

employment complied with the law because they relied on the advice of their previous

counsel. Ford Harrison. [Docs. 6 at 3; 56-4 at 17].


      Presently before the Court are two (2) Consolidated/Joint Discovery Statements

("Consolidated Statements"). [Docs. 52, 56]. Within these two (2) Consolidated

Statements, the Parties bring three (3) discovery disputes to the Court's attention.

After a thorough examination of both Consolidated Statements, the Court's findings

are set forth below.


   II. Discovery Issue No. 1: Implied Waiver of Attorney-Client Privilege

      The first discovery issue concerns any potential advice Defendants received


from their current litigation counsel, Schulten Ward Turner & Weiss, LLP

("SWTW"), about Defendants' tip policy. In her Complaint, Plaintiff contends that

during her employment at the Cheetah, Defendants required her to participate in an

unlawful tip pool. Compl. at 2. As noted above, Defendants maintain they relied on


advice from their previous counsel, Ford Harrison, in creating their tip pool and tip

credit policies; however. Plaintiff now seeks information about any advice


Defendants received from their current counsel, SWTW, about the creation and


maintenance of the tip pool. [Doc. 56 at 1].
         Case 1:19-cv-01512-ELR Document 60 Filed 10/25/19 Page 3 of 9




      Defendants object to Plaintiffs request, arguing that their communications

with their current counsel are protected by attomey-client privilege and the work-

product doctrine. [Id. at 5-7, 9-10]. Defendants further contend that Plaintiffs

request is improper because Defendants' good faith defense is based on legal advice

from fomier counsel, Ford Harrison, not on legal advice from current counsel,


SWTW. [Id. at 6]. Because they have already produced communications from Ford

Harrison, Defendants contend Plaintiff has not demonstrated any prejudice or a

substantial need sufficient to overcome these protections as they relate to their


communications with current counsel. [Id.]


      Despite Defendants' assertion of attomey-client privilege and work product,

Plaintiff maintains that the information she seeks is nevertheless discoverable.

Plaintiff contends that by raising the good faith defense, Defendants have impliedly

waived attomey-client privilege as it relates to their tip policy. [Doc. 56 at 1-2].

Plaintiff further asserts that this waiver is broad and applies to both former counsel,

Ford Harrison, and current counsel, SWTW. In essence, because Defendants' good


faith defense is based on the advice of legal counsel, Plaintiff asserts that she is

entitled to know how Defendants relied on both their current and former counsel's


advice in maintaining their tip pool. [Id. at 1-4]. Therefore, Plaintiff seeks to re-
          Case 1:19-cv-01512-ELR Document 60 Filed 10/25/19 Page 4 of 9




depose Defendants' corporate representative, Jack Braglia, and compel Defendants to

produce any privileged documents related to the tip policy.' [Id. at 5].

       After careful review, the Court agrees with Plaintiff that her request is relevant

and within the scope of discovery. "Attomey-client privilege is held by the client and

can waived expressly or impliedly." Cox v. Adm'r U.S. Steel & Carnegie, 17 F.3d


1386, 1419 (11th Cir. 1994). However, privilege is meant to be a shield, not a sword;

thus, a defendant may not use attomey-client privilege to prejudice his opponent for

some self-serving purpose. Id.


       The Eleventh Circuit has held that attomey-client privilege is impliedly waived

when "a client asserts reliance on an attorney's advice as an element of a claim or


defense." Id at 1418. In Cox, the court examined whether the defendant waived


attomey-client privilege by raising a good faith defense that it was acting lawfully.

Id. at 1417-19. Ultimately, the court ruled that "attomey-client privilege is waived

when a litigant places information protected by it in issue through some affirmative

act for his own benefit, and to allow the privilege to protect against the disclosure of

such information would be manifestly unfair to the opposing party." Id. at 1417

(quoting Conkling v. Turner, 883 F.2d 431, 434 (5th Cir. 1989)) (emphasis in

original). Thus, when a defendant goes beyond denial and injects "a new factual or




 In his first deposition, Jack Braglia did not answer questions on any advice Defendants received
from SWTW about Cheetah's tip pool policies because he invoked attomey-client privilege.
[Doc. 56-3 at 4-6].
         Case 1:19-cv-01512-ELR Document 60 Filed 10/25/19 Page 5 of 9




legal issue into the case," the defendant waives his right to assert the privilege to


prevent disclosure. Id, at 1419 (citing Lorenz v. Valley Forge Ins. Co., 815 F.2d 1095,

1098 (7th Cir. 1987)).

       Here, by asserting the good faith defense and indicating that they relied on the

advice of counsel, Defendants have "injected the issue of knowledge of law into the

case;" therefore, they have waived attomey-client privilege as to this issue. Id.


Although Defendants maintain they did not receive the advice of current litigation

counsel SWTW in reference to their tip pool, there is evidence on the record to

demonstrate otherwise. For example, during the deposition of International Follies'


corporate representative, Jack Braglia, defense counsel invoked attomey-client


privilege and instructed Braglia to not answer several questions regarding the

existence of any advice Defendants received from SWTW related to the tip pool and

tip-credit provisions of the FLSA.2 [See Doc. 56-3 at 4-6].


       Further, the fact that Defendants disclaim reliance on counsel's advice is not

dispositive. Multiple decisions in this and other circuits have held that even in

situations where the defendant disclaims reliance on counsel's advice, attomey-client


privilege may be impliedly waived in situations where the "legal advice that the




2 Some of these questions include: (1) "Have you ever received advice from any attorneys at
Schulten Ward and Turner about Cheetah's tip credit policies?"; (2) Have you received any advice
from any of the attorneys at Schulten Ward and Turner about the notice requirements of the tip
credit provisions of the FLSA?" [Doc. 56-3 at 4-5].
          Case 1:19-cv-01512-ELR Document 60 Filed 10/25/19 Page 6 of 9




defendant received may well demonstrate the [truth or] falsity of its claim of good

faith belief." Scott v. Chipotle Mexican Grill, Inc., 67 F. Supp. 3d 607, 616 (S.D.N.Y.

2014); see Imnuno Vital, Inc. v. Telemundo Grp., Inc., 203 F.R.D. 561, 564 (S.D. Fla.


2001) (stating "when the advice of counsel defense is raised, the party raising the

defense must permit discovery of any and all legal advice rendered on the disputed

issue," including advice from any other counsel) (emphasis added).3 Here, because


Defendants stated they had reasonable grounds for believing their actions complied

with the FLSA, they made their knowledge of how the law applied an issue. See Maar

v. BealPs Inc., 237 F. Supp. 3d 1336, 1340 (S.D. Fla. 2017) ("It is the articulation of

a claim or defense explicitly relying on the litigant's subjective thinking, as potentially

influenced by advice from legal counsel, that activates the doctrine of implied

waiver.") (emphasis in original). Consequently, Defendants cannot now withhold


evidence pursuant to attomey-client privilege on that issue. Cox, 17 F.3d at 1417.


       Accordingly, the Court ORDERS that Defendant International Follies'

corporate representative be re-deposed on any advice received by SWTW related to

Defendants' tip pool and tip credit policies. Further, the Court ORDERS Defendants

to produce all documents on its privilege log related to tip-pooling.




3 See also Holdrenv. Trap Inc., No. 1:18-CV-2833-MLB, slip op. at 2-3 (N.D. Ga. Aug. 15, 2019)
(finding that attomey-client privilege was waived even when defendants disclaimed relying on
advice of defense counsel to support their good faith defense).
          Case 1:19-cv-01512-ELR Document 60 Filed 10/25/19 Page 7 of 9




   III. Discovery Issue No. 2: Refusal to Produce a Privilege Log

       The second discovery dispute concerns Plaintiffs requests for production and

Defendants' purported refusal to produce a privilege log. From what the Court can

glean, Plaintiff finds Defendants' use of general objections to prevent the disclosure

of documents to be improper. [Doc. 56 at 11]. Plaintiff alleges that Defendants'

failure "to timely articulate and support privilege objections results in a waiver." Id.

(emphasis in original). As a result, Plaintiff contends that Defendants must "produce

all documents withheld from production pursuant to a claim of privilege or work

product." [Id.] (emphasis added).

       Upon review, the Court declines to order production of all documents due to

Defendants' alleged tardiness. As noted above, Defendants must produce documents


related to the tip pool, and Plaintiff may only seek information related to advice

provided by counsel on any tip policies. The Court will not order Defendants to

produce all privileged documents simply because Plaintiff alleges impropriety.4 See

Upiohn Co. v. United States, 449 U.S. 383, 389-90 (1981) (emphasizing the value of

attomey-client privilege, even when the client is a corporation). Therefore, the Court


DENIES Plaintiffs request for all privileged documents, notwithstanding the Court's

instructions above.




 Further, it appears that any alleged delay in producing a privilege log did not prejudice Plaintiff
in any way.

                                                 7
             Case 1:19-cv-01512-ELR Document 60 Filed 10/25/19 Page 8 of 9




   IV. Discovery Issue No. 3: Non-party SWTW's Refusal to Produce
             Documents


       The final issue relates to a subpoena sent to defense counsel SWTW by Plamtiff

for documents related to tip-pooling. [Doc. 52].5 SWTW and Defendants have

objected to any requests for documents related to tip pooling, invoking attomey-client

privilege, work product, and the duty of confidentiality under Georgia Rule of

Professional Conduct 1.6. [Id. at 3]. However, the Court has already addressed those


concerns earlier in its analysis of Defendants' implied waiver. For the reasons stated


above, this Court finds that an implied waiver of attomey-client privilege occurred.


Thus, the Court ORDERS non-party SWTW to comply with a subpoena for

documents concerning Defendants' tip-pool policies.


   V. Conclusion


       For the foregoing reasons, the Court DIRECTS the Parties to comply with the

instructions herein regarding their discovery disputes. [Docs. 52, 56]. Because


discovery in this case ended on October 16, 2019, while the Parties' Consolidated




 The Court notes that the Parties did not follow the correct procedure to raise this issue. The filing
of a Joint/Consolidated Discovery Statement is for any discovery disputes between the Parties,
not between a Party and non-party. [See Doc. 4 at 3]. However, due to the intertwined nature of
Defendants and the non-party's interests, the Court will issue a ruling on this matter. For future
reference, the Court notes that the proper procedure for raising this kind of issue is set forth in
Federal Rule of Civil Procedure 45. See FED. R. Civ. P. 45(d)(2)(B)(i) (stating that upon receiving
a proper written objection to a subpoena, the serving party may file a motion to compel); FED. R.
Civ. P. 45(d)(3)(A) (stating that on a timely motion to quash, the district court must quash any
subpoena requiring disclosure of "privileged or other protected matter, if no exception or waiver
applies").
         Case 1:19-cv-01512-ELR Document 60 Filed 10/25/19 Page 9 of 9




Statements were under review, the Court extends discovery thirty (30) days from the

date of entry of this order.


       SO ORDERED, this /^ 'day of October, 2019.




                                               7,^^wf)
                                            Eleanor L. Ross
                                            United States District Judge
                                            Northern District of Georgia
